Exhibit 10.34

PROMISSORY NOTE

$820,000,000                                                                                                                                                    
New York, New York

November 30, 2006

FOR VALUE RECEIVED, PH FEE OWNER LLC, a Delaware limited liability company (“Fee
Owner”), and OPBIZ, L.L.C., a Nevada limited liability company (“OpBiz” and,
together with Fee Owner, collectively, “Borrower”), each having its principal
place of business at 3667 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
hereby jointly and severally as maker unconditionally promise to pay to the
order of COLUMN FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, “Lender”), as lender, having an address at 11 Madison
Avenue, New York, New York 10010, or at such other place as the holder hereof
may from time to time designate in writing, the principal sum of EIGHT HUNDRED
TWENTY MILLION DOLLARS ($820,000,000) or so much thereof as is advanced, in
lawful money of the United States of America, with interest thereon to be
computed from the date of this Note at the Applicable Interest Rate, and to be
paid in accordance with the terms of this Note and that certain Loan Agreement,
dated the date hereof (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
between Borrower and Lender.  All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement.


ARTICLE 1.
PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement.  The outstanding balance of
the principal sum of this Note, all accrued and unpaid interest thereon and all
other sums due to Lender under the Loan Documents shall be due and payable on
the Maturity Date.


ARTICLE 2.
DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.


ARTICLE 3.
LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan Documents. 
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein.  In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.


--------------------------------------------------------------------------------



ARTICLE 4.
SAVINGS CLAUSE

Notwithstanding anything to the contrary: (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate; (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender;
and (c) if through any contingency or event Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.


ARTICLE 5.
NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


ARTICLE 6.
WAIVERS

Borrower and all other Persons who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind.  No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents.  No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents.  If Borrower is a partnership,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the partners comprising the partnership, and the
term “Borrower” as used herein shall include any alternate or successor
partnership, but any predecessor partnership and its partners shall not thereby
be released from any liability.  If any Borrower is a limited liability company,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the members comprising the limited liability
company, and the term “Borrower” as used herein shall include any alternate or
successor limited liability company, but any predecessor limited liability
company and its members shall not thereby be released from any liability.  If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term

2


--------------------------------------------------------------------------------


“Borrower” as used herein shall include any alternative or successor
corporation, but any predecessor corporation shall not thereby be released from
any liability.  Nothing contained in this Article 6 shall be construed as a
consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, limited liability company or corporation, as
applicable, which may be set forth in the Loan Agreement or any other Loan
Document.


ARTICLE 7.
TRANSFER OF NOTE

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.


ARTICLE 8.
EXCULPATION

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


ARTICLE 9.
GOVERNING LAW

The provisions of Section 10.3 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


ARTICLE 10.
NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE 11.
JOINT AND SEVERAL LIABILITY

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

 

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

PH FEE OWNER LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

OPBIZ, L.L.C., a Nevada limited liability company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------